Citation Nr: 0012547	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  99-04 708	)	DATE
	)
	)                       

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of the forfeiture of 
entitlement to death benefits previously declared against the 
claimant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her two daughters


ATTORNEY FOR THE BOARD
                                  
John R. Pagano, Counsel
                        

INTRODUCTION

The veteran had recognized guerrilla service with the 
Commonwealth Army of the Philippines from December 1942 until 
his death on January [redacted], 1945; the appellant is his 
widow.

This matter arises from various decisions rendered since June 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines.  In the aggregate, these 
held that the appellant had not submitted new and material 
evidence to reopen a claim for revocation of a prior 
forfeiture of benefits declared against her.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  

During the pendency of this appeal, the appellant requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was conducted by the undersigned on June 22, 
1999 at the Manila RO; a transcript of that proceeding is of 
record.


FINDINGS OF FACT

1.  The Board upheld the propriety of the forfeiture invoked 
against the appellant in a decision dated October 20, 1976.

2.  Evidence received since the Board's October 1976 decision 
consists of various statements submitted by the appellant and 
third parties, documentation regarding the death of  
[redacted], and testimony offered by the appellant and her 
daughters at a personal hearing.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for revocation of the previous 
forfeiture of benefits by the appellant.


CONCLUSIONS OF LAW

1.  The October 1976 decision by the Board that upheld the 
propriety of forfeiture invoked against the appellant is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (1999).  

2.  The evidence received since the Board's October 1976 
decision which upheld the propriety of forfeiture of benefits 
invoked against the appellant is not new and material, and 
the appellant's claim with regard thereto is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whosoever knowingly makes a false or fraudulent affidavit, 
declaration, certificate or statement concerning any claim 
for benefits under any of the laws administered by the 
Secretary shall forfeit all rights, claims, and benefits 
under all laws administered by VA (except laws pertaining to 
insurance benefits).  See 38 U.S.C.A. § 6103(a) (West 1991) 
(formerly 38 U.S.C. § 3503(a)).  The Board 

upheld  the propriety of forfeiture invoked against the 
appellant under the foregoing provisions in its October 1976 
decision, finding that the appellant had knowingly submitted 
false evidence in August 1973 in support of her claim for 
monetary benefits.  More specifically, she had testified to a 
VA field examiner to the effect that she had never remarried 
after the death of the veteran, and that although she had 
lived with another man in a common-law relationship 
subsequent to the veteran's demise, that relationship had 
terminated by 1965.  Because the overwhelming weight of the 
evidence at that time indicated that the appellant had 
remarried and had continued to live with a Mr. [redacted] 
as man and wife as late as 1974, the Board concluded that the 
appellant's knowingly false statements warranted forfeiture 
of any entitlement to VA monetary benefits that she might 
otherwise have had.

When a claimant seeks to reopen a final decision, a three-
step analysis must be applied.  See Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998).  The first step is to determine 
whether new and material evidence has been received as 
contemplated by 38 C.F.R. § 3.156(a).  "New and material" 
evidence is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in conjunction with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

In conjunction with her current claim, the appellant has 
submitted a variety of written statements from both herself 
and third parties, testimony from both herself and her 
daughters, and a certified copy of the death certificate of 
[redacted].  In the aggregate, this evidence tends to 
indicate that the appellant separated from [redacted] in 
1965.  However, assuming this to be true, the fact remains 
that [redacted]'s death certificate states that he was 
married when he died on March [redacted] 1988, and that the 
appellant was his surviving spouse.  The appellant conceded 
in a November 1996 statement, for example, that Lorenzo was 
her second husband  and although in 1971 and 1988 they had 
been living together, she had made an honest mistake due to 
ignorance of the law, unfamiliarity with English and failure 
of the VA field examiner to advise her that she was not 
entitled to benefits if she was living with her second 
husband, Lorenzo.  A number of third parties confirmed in 
sworn affidavits executed on November 12, 1997, that the 
appellant's relationship with Lorenzo had terminated with his 
death and that she had not thereafter remarried.  

The information from the appellant and others in the sworn 
statements in 1997 is in stark contrast to the statement she 
certified to be correct on an August 1973 statement in 
support of her claim for VA death benefits, wherein she 
stated that on January 1, 1971, she had not been married or 
living as if she were married, and was not currently married 
to anyone.  On the statement in support of her claim and on 
an accompanying declaration of marital status in August 1973, 
the appellant said that her relationship with a certain man 
named [redacted] had terminated sometime in 1965 and 
thereafter she never took another partner.  She provided 
essentially the same information to a VA field examiner in 
September 1974.  The evidence submitted in conjunction with 
the current claim continues to support the conclusion that 
the appellant gave false information to VA regarding her 
marital status in August 1973 for the sole purpose of 
obtaining VA benefits.  

The changes in the law removing the bar to death benefits for 
remarried widows were explained on the VA questionnaire forms 
provided to the appellant in February 1971 and in July 1973, 
the later of which she responded to in August 1973.  Although 
the appellant has claimed that any discrepancies in her 
August 1973 statement were the result of her inability to 
fully understand the questions posed to her because of her 
rudimentary knowledge of the English language, she had 
responded on the August 1973 statement that Simplicio 
Glaraga, a close neighbor, had assisted her because of her 
limitations with English.  Further, prior to giving her 
statements to the VA field examiner in September 1974, the VA 
representative was careful to explain to the appellant that 
her testimony was to be given under oath and she confirmed 
her answers when read to her in Ilongo, which she spoke and 
understood.  In her deposition, she said that Pablo Genese 
had helped her with her VA application, and had translated 
the papers into her own Ilongo dialect before she signed 
them.  Thus, the Board does not find the appellant's recent 
statements regarding her limited English to be new and 
material evidence in her effort to reopen her claim.  

Further, in view of the foregoing, the Board must conclude 
that the evidence submitted in conjunction with the 
appellant's current claim is not new and material as 
contemplated by 38 C.F.R. § 3.156(a), because it, either by 
itself, or in conjunction with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  The evidence recently 
submitted does not offer a prima facie indication that the 
appellant was not married to [redacted] in August 1973, or 
that she was unaware of such a relationship when she had 
attested otherwise in support of her 1973 claim for VA 
benefits.  Absent evidence that the appellant had not 
knowingly made a false or fraudulent statement concerning her 
claim for monetary benefits in August 1973, the Board finds 
no basis upon which to reopen her claim at this time.  See 
38 U.S.C.A. § 5108.











ORDER

Because new and material evidence has not been submitted, the 
claim for revocation of forfeiture of entitlement to VA 
monetary benefits declared against the appellant is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeal

 

